Case 3:19-cv-17272-MAS-ZNQ Document 155 Filed 05/12/21 Page 1 of 2 PageID: 1817




                                       May 11, 2021
 VIA ECF

 The Honorable Zahid N. Quraishi
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608

        Re:    UMG Records, Inc., et al. vs. RCN Telecom Services, LLC, et al.
               Civil Action No. 19-17272-MAS-ZNQ

 Dear Judge Quraishi:

        This firm represents Defendants in the above-referenced matter. We write jointly
 on behalf of Defendants, Plaintiffs, and Counterclaim Defendants RIAA and Rightscorp
 to propose that the Court cancel the teleconference currently scheduled for this Friday,
 May 14, 2021, at 11:00 a.m. See ECF No. 151.

        When the Court scheduled the conference, the Court expected to hear argument on
 written discovery disputes, which the parties were obligated to submit by April 27, 2021.
 However, the Court subsequently granted the parties’ request to extend that deadline to
 June 28, 2021. See ECF No. 153. There are no discovery disputes currently before the
 Court, and the parties do not have any other matters requiring the Court’s attention.

        Accordingly, the parties respectfully request that the Court (1) cancel the May 14,
 2021 teleconference; and (2) reschedule the conference to a time after the June 28, 2021
 deadline for submission of written discovery disputes, so that the Court may hear
 argument on any such disputes at that time.

         We have included a “So Ordered” provision at the end of this letter in the hope
 that this proposal is acceptable to the Court.


                                           Respectfully Submitted,

                                           /s/

                                           Edward F. Behm, Jr.
Case 3:19-cv-17272-MAS-ZNQ Document 155 Filed 05/12/21 Page 2 of 2 PageID: 1818




 EFB:gc
 CC: All counsel of record via ECF



                                           12thday of May, 2021.
 The above Application is SO ORDERED this ___

 ______________________________      Conference call adjourned to 6/30/2021 at 11:30 a.m.
 The Honorable Zahid N. Quraishi     Counsel for the plaintiff shall initiate the call.
